                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

WENDY ELLEN BAYLESS                                                      PLAINTIFF

v.                         CASE NO. 4:18-CV-00486 BSM

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT

                                       ORDER

       After de novo review of the entire record, including Wendy Bayless’s objections,

United States Magistrate Judge Joe J. Volpe’s recommended disposition [Doc. No. 13] is

adopted. The Commissioner’s decision is therefore affirmed and the complaint [Doc. No.

2] is dismissed with prejudice.

       IT IS SO ORDERED this 17th day of June 2019.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
